 In the Matter of ARMOUR & COMPANY, EMPLOYERanaINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL No. 63, A. F. L., PETI-TIONERCase No. 31-RC-583.-Decided January 26, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and United Packinghouse Workers of America,CIO, herein called the Intervenor, are labor organizations claiming torepresent employees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act,' for the followingreasons:The Petitioner seeks to represent in a single unit all mechanic leadmen, carpenter lead men, carpenters, first-class mechanics, plumbers,steam fitters, electricians, blacksmiths, pipe fitters, second-class me-chanics, scale men, welders, engineers, temperature men, and elevatoroperators at the Employer's Los Angeles, California, plant.TheEmployer and the Intervenor contend that only a plant-wide unit isappropriate.*Chairman Herzog and Members Reynolds and Gray.The Company and the Intervenor contend that a contract currently in effect betweenthem, allegedly covering the employees involved herein, constitutes a bar to this proceeding.In view of our disposition of the case,we have not considered this contention.81 N. L R.B., No. 50.302 ARMOUR & COMPANY303The Employer is engaged in purchasing and slaughtering live-stock, and processing and distributing meat products and byproducts.It operates more than 30 plants throughout the United States.TheLos Angeles plant is the only one involved in this case. Since 1938,when the Intervenor was certified 2 as exclusive bargaining agent, ithas represented the employees in the Los Angeles plant on a plant-wide basis.The unit sought is composed of the employees of three separate de-partments : the maintenance or, as it is sometimes called, mechanicaldepartment, the boiler room or motive power department, and theelevators.The employees in the mechanical department work outof the maintenance shop, and repair all types of equipment used inthe plant.They are classified as carpenters, mechanics, plumbers,electricians, welders, blacksmiths, and scalemen, but no individual isconfined to the performance of duties normally assigned to his classi-fication.The elevator men operate three elevators located in differentparts of the plant.The staff of the motive power department con-sists of five licensed engineers who operate the boilers and work fulltime in the boiler room, and four temperature men whose headquar-ters are in the boiler room, but whose work takes them throughoutthe plant.The temperature men regulate and maintain the refrig-eration equipment.The three departments are under the supervision of the head me-chanic and his assistant.Each department, however, has its ownseniority list.There is no interchange of employees among the threedepartments, although a transfer system upon a plant-wide basis haslong been established.A substantial number of the employees in-volved in this case secured their present positions through transfersfrom other departments.The employees in these three departments constitute a multi-craftgroup such as we have held may not be severed from an over-all plant-wide unit for which collective bargaining has successfully been con-ducted.'We find, therefore, that the unit sought by the Petitioneris inappropriate for the purposes of collective bargaining.We shall,accordingly, dismiss the petition.ORDERITISHEREBY ORDERED that the petition herein be, and it herebyis,dismissed.2Matter of Armour f Company,8 N L R. B 9733Matter of K3mberln Clark Corporation,78 N L R B. 478;Matterof George S MephamCorporation,78 N. L.R B 1081.